B. L. DAVID, Judge.
This cause came on for trial before the court on November 23, 1966. The court, having heard the testimony and having considered the evidence and the arguments and briefs of counsel for the plaintiff and the defendant, finds as follows —
That this court does not have jurisdiction to-award to the plaintiff, Virginia Taft, a judgment upon her claim for fees for personal services rendered to the incompetent, Ruth A. Keller (now deceased), while the plaintiff, Virginia Taft, was serving as guardian of the property of the said incompetent.
That plaintiff’s claim for such services should properly have been brought in the county judge’s court in and for Broward County in re guardianship of Ruth A. Keller, no. 17343, while the guardianship proceedings were pending, and prior to the final discharge of the guardian, Virginia Taft.
It is, therefore, ordered that this cause be and the same is hereby dismissed.